Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 09 June 2021 has been entered. 

Status of Claims
3.	Claims 1-4, 6, 8-19, 21-23 are pending, of which claims 1, 8, and 15 have been amended; claims 5 and 20 have been cancelled; claims 22-23 have been added; and claims 1-4, 6, 8-19, 21-23 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 09 June 2021, referred to herein as “the Arguments”, have been fully considered and they are persuasive. Therefore, the Examiner has presented a new grounds of rejection in the updated text below. 
	Applicant argues that the prior art by Ayanoor-Vitikkate cannot be used to teach the claimed textured surface of the electrode, as Ayanoor-Vitikkate’s invention is tailored to an electrical stimulation system (page 9 of the Arguments). The Examiner respectfully disagrees, as both Applicant and Ayanoor-Vitikkate’s invention focus on implantable medical devices that utilize an electrode that is in direct contact with tissue (see paragraph [0095] within the prior art by Ayanoor-Vitikkate). Although Ayanoor-Vitikkate teaches electrical stimulation [abstract], the Examiner has only relied upon Ayanoor-Vitikkate’s disclosure for teaching the textured surface of the electrode to prevent movement of the tissue [0095]. The Examiner has not cited or relied upon the use of Ayanoor-Vitikkate’s electrical stimulation. Therefore, the Examiner respectfully maintains Ayanoor-Vitikkate as a secondary reference within the new grounds of rejection below.  

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 15, 17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. (US 2017/0027639 A1) in view of Ayanoor-Vitikkate et al. (US 2012/0053645 A1). 
Regarding claims 1 and 15, Margallo Balbas teaches an ablation catheter ([abstract]) comprising: 
a proximal section (proximal part 102 [0033, FIG. 1]); 
a distal section comprising (distal part 104 [0033, FIG. 1]): 
an active area with a surface that is configured to apply radiofrequency (RF) energy output to a portion of target tissue, such that the portion of target tissue is ablated (electrode 306 applies RF energy to the tissue [0035, 0044, FIG. 3A-3B]); 
wherein the active area comprises a plurality of view ports arranged on the surface (optical view ports 302 [0035, 0044-0045]), the plurality of view ports being configured to send and receive optical signals to and from the target tissue (the optical view ports 302 act as an optical transmission medium that utilizes optical fibers 304 for transmitting and receiving light from the tissue [0035, 0044-0045]), and 
a sheath coupled between the proximal section and the distal section (sheath 106 [0011, 0033, FIG. 1]).
	Margallo Balbas does not teach wherein the active area has a patterned, textured surface, and the textured, patterned surface is configured to maintain 
	The prior art by Ayanoor-Vitikkate is analogous to Margallo Balbas, as they both teach medical devices which use a form of energy delivered through electrodes to treat tissue ([abstract]).
Ayanoor-Vitikkate teaches wherein the active area has a patterned (electrode 904 has grooves 914 which are arranged in a pattern [FIG. 9B, 0095]), textured surface (electrode has a rough coating [0072]) and the textured, patterned surface is configured to maintain contact between the target tissue and the active area (groove structure on electrode promotes tissue adhesion [0095]) and prevent movement of the target tissue relative to the active area ([0095]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Margallo Balbas’ active area with a rough and grooved surface, as taught by Ayanoor-Vitikkate. The benefit of this modification will allow for promoting tissue adhesion.
Regarding claim 17, Margallo Balbas teaches wherein the proximal section interfaces with a robotic catheter control system (the proximal part 102 interfaces with a processing device 108 [0033, FIG. 1]. The processing device 108 can be used to automatically control the movement of the catheter [0116]). 
Regarding claim 22, Margallo Balbas wherein the active area comprises an electrode having a tubular body (see Margallo Balbas’ electrode 306 on figure 3A-3B which has a similar tube shape as Applicant’s electrode on FIG. 3B), and 
Regarding claim 23, Margallo Balbas teaches wherein each view port in the plurality of view ports comprises an optical fiber (optical fibers 304 [0045]).

7. 	Claims 2-3, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. in view of Ayanoor-Vitikkate et al., further in view of Swanson (US 2005/0119653 A1).
Regarding claims 2 and 16, Margallo Balbas in view of Ayanoor-Vitikkate suggests the ablation catheter of claims 1 and 15. Ayanoor-Vitikkate teaches wherein the active area is an electrode comprising platinum ([0044]) and the patterned, textured surface of the electrode is electrically conductive (conductive material [0044]). 
Margallo Balbas and Ayanoor-Vitikkate do not explicitly teach the electrode comprising a diameter in a range of about 1.5 mm to 5 mm and a length in a range of about 0.1 cm to 2 cm. 
The prior by Swanson is analogous to Margallo Balbas as they both teach electrodes that transmit RF energy ([0116]). 
Swanson does not explicitly teach the electrode comprising a diameter in a range of about 1.5 to 5 mm and a length in a range of about 0.1 cm to 2 cm. However, Swanson does teach an electrode diameter in the range of 2 mm to prima facie case of obviousness exist. Therefore, a skilled artisan would have been lead to suggest using an electrode diameter of 2 mm and an electrode length of 1.5 cm. The advantage of this suggested modification will allow for providing more flexibility to the device (MPEP 2144.05 I. Obviousness of Similar Ranges).
Further, it would have been obvious to a skilled artisan to modify the electrodes suggested by Margallo Balbas in view of Ayanoor-Vitikkate to have the electrode size dimensions taught by Swanson. The benefit of this modification will allow for improved flexibility of the device. 
Regarding claim 3, Ayanoor-Vitikkate teaches wherein the patterned, textured surface of the electrode comprises a repeating pattern throughout a body of the electrode (grove 914 are arranged in a pattern and extend throughout the electrode 904 [FIG. 9B, FIG. 10B, 0095]).
Regarding claim 6, Ayanoor-Vitikkate teaches wherein the patterned, textured surface of the electrode comprises a diagonal pattern along the length of the electrode (grooves can extend diagonally along the length of the electrode [0075]).

s 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. in view of Ayanoor-Vitikkate et al. and Swanson, further in view of Laufer et al. (US 2006/0025838 A1).
Regarding claims 4 and 18, Margallo Balbas in view of Ayanoor-Vitikkate and Swanson suggests the ablation catheter of claims 2 and 16. Margallo Balbas, Ayanoor-Vitikkate, and Swanson do not explicitly teach wherein the patterned, textured surface of the electrode increases a friction coefficient of contact between the target tissue and the electrode.  
The prior art by Laufer is analogous to Margallo Balbas, as they both teach RF energy applied to tissue ([0052]). 
Laufer teaches wherein the patterned, textured surface of the electrode increases a friction coefficient of contact between the target tissue and the electrode (electrode 125 has grooves 109 to help increase the friction between the electrode and the tissue being treated [0059]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the electrode surface suggested by Margallo Balbas in view of Ayanoor-Vitikkate and Swanson to have an increased friction, as taught by Laufer. The benefit of this modification will ensure stabilization between the electrode and the tissue. 

9. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. in view of Ayanoor-Vitikkate et al. and Laufer et al.

 Atty. Dkt. No. 3175.0270001-17 - providing an ablation catheter for the tissue ablation (catheter 100 [0033, FIG. 1]), wherein the ablation catheter comprises a distal end with one or more active areas (distal part 104 contains one or more electrodes 306 [0035, 0038, 0044, FIG. 3A-3B]), wherein at least one active area comprises a surface (see electrode 306 [FIG. 3A-3B]) and a plurality of view ports arranged on the surface (optical view ports [0038, 0044-0045]); 
ablating a portion of target tissue using radiofrequency energy output from the surface of the at least one active area (RF energy delivered to the electrode 306 [0035, 0044, FIG. 3A-3B]); and 
using the plurality of view ports arranged on the surface to send and receive optical signals to and from the target tissue (the optical view ports 302 act as an optical transmission medium that utilizes optical fibers 304 for transmitting and receiving light from the tissue [0035, 0044-0045]). 
Margallo Balbas does not explicitly teach wherein the at least one active area comprises a patterned, textured surface; 
the radiofrequency energy being output from the patterned, textured surface of the at least one active area; and
using the patterned, textured surface to facilitate steady contact between the at least one active area and the portion of target tissue.

Ayanoor-Vitikkate teaches wherein the at least one active area has a patterned, textured surface (electrode 904 has grooves 914 which are arranged in a pattern [FIG. 9B, 0095]. Furthermore, the electrode has a rough textured coating [0072]); and
using the textured, patterned surface to facilitate  steady contact between the at least one active area and the portion of target tissue (groove structure on electrode promotes tissue adhesion [0095]) and prevent movement of the target tissue relative to the active area (tissue is adhered due to the electrode due to groove structure [0095]).
The prior art by Laufer is analogous to Margallo Balbas, as they both teach RF energy applied to tissue ([0052]).
Laufer teaches the radiofrequency energy being output from the patterned, textured surface of the at least one active area (the electrodes has a groove design with high friction [0059] and the RF energy is delivered to the electrodes [0077]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Margallo Balbas’ active area with a rough and grooved surface, as taught by Ayanoor-Vitikkate. The benefit of this modification will allow for promoting tissue adhesion. . 

10. 	Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. in view of Ayanoor-Vitikkate et al. and Laufer et al., further in view of Swanson. 
Regarding claim 9, Margallo Balbas in view of Ayanoor-Vitikkate and Laufer suggests the method of claim 8. Ayanoor-Vitikkate teaches wherein the one or more active areas comprise one or more electrodes comprising platinum ([0044]) and the patterned, textured surface of each electrode is electrically conductive (conductive material [0044]). 
Margallo Balbas, Ayanoor-Vitikkate, and Laufer do not explicitly teach the one or more electrodes each comprise a diameter in a range of about 1.5 mm to 5 mm and a length in a range of about 0.1 cm to 2 cm. 
The prior by Swanson is analogous to Margallo Balbas, as they both teach electrodes that transmit RF energy ([0116]). 
Swanson does not explicitly teach the electrode comprising a diameter in a range of about 1.5 to 5 mm and a length in a range of about 0.1 cm to 2 cm. However, Swanson does teach an electrode diameter in the range of 2 mm to prima facie case of obviousness exist. Therefore, a skilled artisan would have been lead to suggest using an electrode diameter of 2 mm and an electrode length of 1.5 cm. The advantage of this suggested modification will allow for providing more flexibility to the device (MPEP 2144.05 I. Obviousness of Similar Ranges). 
Further, it would have been obvious to a skilled artisan to modify the electrodes suggested by Margallo Balbas in view of Ayanoor-Vitikkate and Laufer to have the electrode size dimensions taught by Swanson. The benefit of this modification will allow for improved flexibility of the device. 
Regarding claim 10, Ayanoor-Vitikkate teaches wherein the patterned, textured surface of the one or more electrodes comprises a repeating pattern throughout a body of the electrode (grove 914 are arranged in a pattern and extend throughout the electrode 904 [FIG. 9B, FIG. 10B, 0095]).
Regarding claim 11, Ayanoor-Vitikkate teaches producing the patterned, textured surface of the one or more electrodes of the ablation catheter (electric discharge machining [0072]).
Regarding claim 12, Ayanoor-Vitikkate teaches wherein producing the patterned, textured surface further comprises:
applying a predefined pattern to a surface of the one or more electrodes by laser ablation, resulting in the patterned, textured surface of the at least one 
Regarding claim 13, Ayanoor-Vitikkate teaches wherein producing the patterned, textured surface further comprises:
applying a predefined pattern to a surface of the one or more electrodes by electric discharge machining, resulting in the patterned, textured surface of the one or more electrodes (electric discharge machining for roughing the outer surface and creating indentations such as the grooves [0072, 0095]). 
Regarding claim 14, Ayanoor-Vitikkate teaches wherein producing the patterned, textured surface further comprises: 
applying a texture to a surface of one or more electrodes by stamping the surface of each electrode ([0072]), resulting in stochastically defined surface properties of each electrode (stamping creates indentations such as dimples that are randomly formed [0070, 0087]).

11. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. in view of Ayanoor-Vitikkate et al. and Swanson, further in view of Roman et al. (US 2010/0057074 A1).
Regarding claim 19, Margallo Balbas in view of Ayanoor-Vitikkate and Swanson suggests the catheter of claim 16. Margallo Balbas, Ayanoor-Vitikkate and Swanson do not explicitly teach wherein each patterned, textured surface of 
The prior art by Roman is analogous to Margallo Balbas, as they both teach ablation catheters ([abstract]). 
Roman teaches wherein each patterned, textured surface of the electrode improves heat transfer between the electrode and blood surrounding the target tissue (slit geometries on the electrode provide sufficient heat transfer to safely and effectively deliver high power to the heart or other body tissue [0125]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the electrode suggested by Margallo Balbas in view of Ayanoor-Vitikkate and Swanson with a textured surface that improves heat transfer, as taught by Roman. The benefit of this modification will allow for improved heat transfer and power delivery.

12. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Margallo Balbas et al. in view of Ayanoor-Vitikkate et al. and Schott et al. (US 2005/0146841 A1).
Regarding claim 21, Margallo Balbas in view of Ayanoor-Vitikkate suggests the ablation catheter of claim 1. Margallo Balbas and Ayanoor-Vitikkate do not explicitly teach wherein the patterned, textured surface of the active area comprises raised textures with peak to valley height differences greater than about 10 microns.

Schott does not explicitly teach wherein the patterned, textured surface of the active area comprises raised textures with peak to valley height differences greater than about 10 microns. However, Schott teaches an electrode with protrusions having a peak to valley height difference between 2-5 micrometers [0055]). Applicant’s claimed height range does not overlap with the prior art but is merely close, therefore a prima facie case of obviousness exist. Based on the similar ranges, a skilled artisan would have been lead to suggest modifying Schott’s peak to valley height difference to be greater than 10 microns or micrometers. The advantage of this suggested protrusion modification will improve the grooves capability of tissue adhesion as previously taught in claim 1 (MPEP 2144.05 Obviousness of Similar Ranges). 
Furthermore, it would have been obvious to a skilled artisan to suggest modifying the grooves of the active area suggested by Margallo Balbas in view of Ayanoor-Vitikkate to have a protruded height greater than 10 micrometers, as suggested above by Schott. The benefit of this modification will improve the grooves capability of tissue adhesion. 

Statement on Communication via Internet
13. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.
Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792